Order entered November 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00810-CV

                               BENCHMARK BANK, Appellant

                                                V.

                   AMERICAN NATIONAL BANK OF TEXAS, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00988-2010

                                            ORDER
       We GRANT the November 11, 2014 unopposed motion of appellant/cross-appellee to

file its cross-appellee’s brief. The brief shall be filed by December 15, 2014.


                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE